10F-3 Report CGCM Emerging Markets Equity Investments 9/1/2008 through 8/31/2009 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1367 ChangeYou.comLtd. 4/2/2009 Merrill Lynch 11,567 $20.02 0.154% 0.154% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1367 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 7,500,000.00 11,567.00
